Citation Nr: 0525005	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issues of service connection for bilateral hearing loss 
and for hypertension are addressed in the Remand portion of 
the decision below, and are remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 1989 denied 
service connection for bilateral hearing loss.

2.  The additional evidence since the unappealed May 1989 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.

3.  The evidence of record does not reveal a current 
diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§  3.104, 3.156(a) 
(2004).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in October 2002 and February 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2004).  The veteran's 
request to reopen his claims of entitlement to service 
connection for right ear hearing loss and left ear hearing 
loss was filed in September 2002.  Therefore, the current, 
amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for bilateral hearing loss 
in May 1989, and notified the veteran of the decision that 
same month.  The RO decision was not appealed and that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  The matters under consideration in this case at 
that time was whether the veteran had a current right ear 
hearing loss disability, and whether the veteran's left ear 
hearing loss that existed prior to service had been 
aggravated by his time in active military service.  In order 
for the veteran's claims to be reopened, evidence must have 
been presented or secured since the May 1989 RO decision on 
the merits which is relevant to, and probative of, these 
matters.  

The evidence of record at the time of the May 1989 rating 
decision which was relevant to the veteran's claims for 
service connection included his service medical records and 
an October 1988 private hearing evaluation.  The additional 
evidence added to the record since the May 1989 rating 
decision includes VA treatment records from October 2003 
through January 2005, and the June 2005 Board videohearing 
transcript.

When the RO denied the veteran's claims for entitlement to 
service connection for bilateral hearing loss, in May 1989, 
there was no evidence that the veteran's hearing loss 
disability was related to his time in service.  The evidence 
submitted since the last final rating decision in May 1989 
shows that the veteran has been followed for sensorineural 
hearing loss since October 2003, and has current diagnoses of 
bilateral sensorineural hearing loss.  Additionally, a VA 
nurse practitioner has stated that the veteran's hearing loss 
was directly related to his active service as part of an 
artillery unit.    

Therefore, this additional evidence is both "new," as it 
had not been previously considered by VA, and is " 
material," as it raises a reasonable possibility of 
substantiating the veteran's claim.  As such, the issue of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Tinnitus

In addition to those duties set forth in the VCAA that 
require VA to provide a claim form and to notify, as stated 
above, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran has provided authorizations, and his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Although the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, a VA examination was not accorded the veteran in 
this case as none was required.  See 38 C.F.R. § 3.159(c)(4).  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had tinnitus during service; (2) 
whether he has a current tinnitus disability; and, if so, (3) 
whether any current tinnitus disability is etiologically 
related to service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Review of the veteran's service medical records revealed no 
reports of or diagnosis of tinnitus, to include his 
examinations upon entrance into and separation from service.  
Subsequent to service, the veteran was seen by private 
physician for a hearing evaluation in October 1988.  However, 
no mention is made on this report of the veteran having 
tinnitus.  VA treatment records from October 2003, April 
2004, May 2004, December 2004, January 2005, July 2004, and 
December 2005, show diagnoses of sensorineural hearing loss.  
However, these records do not show that the veteran reported 
having tinnitus and a diagnosis of this disorder was not 
provided.

Without there being evidence of a current disability, the 
criteria for entitlement to service connection for tinnitus 
are not met.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
With no evidence of a current disability, service connection 
for a left hip disorder, to include as due to a 
service-connected disorder is not warranted.  Accordingly, 
service connection for tinnitus is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened, and to that extent only, 
the appeal is granted. 

Service connection for tinnitus is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  This is done so that 
further and complete development of the evidence, to assist 
in a thorough evaluation of all material facts, is done 
before issuing a decision on the merits.  


First, as discussed above, the veteran has submitted medical 
evidence that raises a reasonable possibility of 
substantiating his claim for service connection for bilateral 
hearing loss.  However, although the evidence submitted 
states that the veteran's hearing loss was directly related 
to the veteran's active military service as part of an 
artillery unit, it is unclear whether the nurse practitioner 
who stated this opinion knew of the veteran's postservice 
employment as a firefighter for over thirty years, or that he 
had left ear hearing loss that existed prior to service.  
These factors must be considered in determining whether the 
veteran's hearing loss is related to service.  

Further, in order for hearing loss to be determined for VA 
purposes, under relevant regulations, an audiological 
examination must be conducted by a state-licensed 
audiologist, obtaining results for each of five specific 
decibel levels, and using the Maryland CNC word list.  
38 C.F.R. § 4.85 (2004).  Accordingly, a VA audiological 
examination and opinion as to any relationship between any 
diagnosed hearing loss and service is necessary prior to 
appellate review.  

Second, the evidence does not show, nor does the veteran 
claim, that his hypertension was caused by his post-traumatic 
stress disorder (PTSD); indeed, he states that his 
hypertension diagnosis preceded that of his PTSD, and claims 
instead that his hypertension is aggravated by his PTSD.  A 
May 2004 VA treatment record indicates that the veteran 
reported that when he experienced anxiety as a part of his 
PTSD, he noted an increase in his blood pressure.  The nurse 
practitioner that examined the veteran during this visit 
stated that the veteran's PTSD "influenced his hypertension 
significantly."  However, it is unclear from the treatment 
record whether this was an objective medical opinion, or 
based on the veteran's reported history.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).

The Board also notes that the veteran has submitted medical 
journal articles discussing a link between PTSD and 
hypertension; these have been added to the evidence of 
record, although the Board recognizes that they do not speak 
directly to the veteran's individual conditions.  However, 
because the veteran has many documented occasions of anxiety 
that manifest as part of his PTSD, a medical opinion is 
necessary to determine whether the veteran's hypertension has 
been aggravated or otherwise affected by the veteran's 
service-connected PTSD.  

Accordingly, these issues are remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The veteran must be afforded a VA 
audiologic examination to determine the 
etiology of any hearing loss found.  The 
examination must be conducted by a 
state-licensed audiologist, in 
accordance with 38 C.F.R. § 4.85 (a).  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
results of the audiological evaluation 
must state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, provide the 
puretone threshold average, and state 
the results of the word recognition 
test, in percentages, using the Maryland 
CNC test.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
requested study.  Following a review of 
the service and postservice medical 
records, the examiner must state whether 
any hearing loss shown is related to his 
military service, to include whether the 
veteran's preexisting left ear hearing 
loss was aggravated by his active 
military service.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any hypertension found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  Following a review of 
the service and postservice medical 
records, the examiner must state whether 
any diagnosed hypertension is related to 
the veteran's active duty service.  The 
examiner must also state whether any 
diagnosed hypertension is due to or 
aggravated by any service-connected 
disorder, to include PTSD.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for any aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


